Exhibit 10.6(c)
BANK RHODE ISLAND
AMENDMENT NO. 3
TO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDED AND RESTATED
WHEREAS, under Article VIII of the Plan, the Compensation Committee may amend
the Plan at any time, provided that such amendment shall not reduce the vested
benefit of any Participant or amend Section 6.1 or 6.2 of the Plan without the
consent of all Participants who have vested benefits under the Plan; and
WHEREAS, the appropriate regulatory agencies have stated that the actuarial
assumptions used in the Plan must appropriately reflect changes in market
interest rates and current mortality assumptions; and
WHEREAS, the Compensation Committee has reviewed the assumptions currently
provided for in Schedule D to the BANK RHODE ISLAND SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN, as amended and restated and has determined that the assumptions
should be revised.
NOW, THEREFORE, the Plan is amended as follows:
1. That the assumptions set for in Schedule D shall be:
Mortality: 2001VBT Mortality Table
Interest: 5.75%
2. All other provisions of the Plan shall remain in full force and effect and
are hereby ratified, approved and confirmed.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Bank has caused this Amendment No. 3 to the Supplemental
Executive Retirement Plan, as amended and restated, to be executed by its duly
authorized officer as of the 1st day of January, 2011.

            BANK RHODE ISLAND
      By:   /s/ John R. Berger         John R. Berger,        Chairman of the
Compensation Committee   

     
Attest:
   
 
   
/s/ Margaret D. Farrell
 
Secretary
   

 

2